G-uebry, J.
1. “The measure of damages for not admitting a lessee or tenant into possession at the beginning of the term, is the excess in the value of the term over the amount stipulated as rent.” Kenny v. Collier, 79 Ga. 743 (8 S. E. 58).
2. “The value of the term for one year, where the contract is for the rental of land for farming purposes, is the difference between the gross value of the products of the farm less the cost of production.” Nicholson v. Williamson, 29 Ga. App. 692 (116 S. E. 321).
*646Decided January 13, 1938.
Rehearing denied March; 29, 1938.
B. B. Taylor, Joseph C. Collins, for plaintiff in error.
B. C. Brannon, Wheeler & Kenyon, C. J. Thurmond, contra.
3. “While the value of the term when arrived at as above indicated is a matter of more or less speculation, yet such evidence is sufficient to authorize a jury to make as fair and as just an estimate of the damage sustained by the plaintiff as the necessities of the case will allow, giving due consideration to what the plaintiff himself, in the performance of his contract, might have actually produced upon the premises.” Nicholson v. Williamson, supra; Levy &c. Co. Inc. v. Allen, 53 Ga. App. 246 (185 S. E. 369).
4. There was evidence in the present case which afforded a basis for the jury to determine the amount and value of crops which might have been produced and the cost of production, and the verdict rendered was not excessive.
5. The court did not err in its rulings on admission of evidence, or in overruling the motion to declare a mistrial. The arguments of counsel were not improper conclusions drawn from the evidence, or so harmful and prejudicial as to require that a mistrial be declared.
6. The court did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., conmr.